DETAILED ACTION

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for allowance include consideration of the closest prior art Gamei et al., (US 2015/0043641) which teaches co-located luma samples (downsampled as appropriate to the channel ratios) are used to derive the predicted chroma samples; and Chen et al., (US 2015/0201204) which teaches methods for encoding and decoding scalable video information using a syntax element indicating the phase offset value the phase offset value representing a phase offset of a luma sample position and a chroma sample position. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 9 (and the similar coding limitations of claim 16 and method limitations of claim 17) including a decoding device for generating a prediction image of chrominance by using a luminance image, the decoding device comprising: a decoding circuitry that decodes information related to a downsampling in a sequence parameter set, the information indicating a position relationship between at least one luma pixel and a chroma pixel; and a predictor that derives (i) a downsampled luminance image derived by downsampling the luminance image of a target block, (ii) a downsampled neighbouring luminance image derived by downsampling a neighbouring luminance image, (iii) a neighbouring chrominance image and (iv) parameters derived from the downsampled neighbouring luminance image and the neighbouring chrominance image, wherein: each of the downsampled luminance image and the downsampled neighbouring luminance image is derived by using (i) a plurality of first filter coefficients or a plurality of second filter coefficients and (ii) the information, the plurality of first filter coefficients is used, in a case that a position of the chroma pixel is identical to a position of one of the at least one luma pixel, the plurality of second filter coefficients is used, in a case that the position of the chroma pixel is located in an intermediate of two of the at least one luma pixel on a left side of a 2x2 luma pixel block, and the prediction image is derived by using the downsampled luminance image and the parameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


/MARNIE A MATT/            Primary Examiner, Art Unit 2485